Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The meaning for the abbreviation “ODE” should appear in the specification. 
The specification states that  figures 2 and 3 show the fluorescence ultraviolet spectrum of embodiments 1 and 8 in paragraphs [34] and [35], but embodiments 1 and 8, in paragraphs [67] and [74]state these figures show the ultraviolet-visible absorption spectroscopy and the fluorescence spectroscopy. The description of figures in paragraphs [34] and [35] should match that of paragraphs [67] and [74]. Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities:  The abbreviation “ODE” is not defined in the claim or the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 7, 10, 14 and 15, the phrase "and preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, the term "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 107384404.
	This reference teaches green semiconducting nanocrystals of CdZnSe, which are II-II-VI alloy quantum dots, having a full width at half maximum of about 18-25 nm, which falls within the claimed range. These nanoparticles reads upon the quantum dots of claim 14, and the quantum dot composition of claim 19. The taught nanocrystals also appear to be the same as those of product-by-process claim 17, even though they are produced by a process different from claim 1.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over CN 107384404.
The reference teaches green semiconducting nanocrystals of CdZnSe are used in light emitting devices and displays, which are optical devices. One of ordinary skill in the art would have found it obvious to use the green semiconducting nanocrystals of CdZnSe, which have a higher color purity, than the known green semiconducting nanocrystals of CdZnSe, in light emitting devices and displays. Thus the reference suggests to one of ordinary skill in the art the devices of claims 18. 
Allowable Subject Matter
Claims 1-5, 8, 9, 11-13 and 20 are allowed.
Claims 6, 7, 10, 15 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 21 would be allowable if rewritten or amended to overcome the objection or if the specification is amended to overcome the objection with respect to ODE set forth in this Office action.
The claimed process is not taught or suggested by the cited art of record. The closest process is that of U.S. patent 11,056,613. The taught process differs from that claimed in that it does not teach or suggest the claimed cation exchange step S2. 
There is no teaching or suggestion in the cited art of record of a core/shell quantum dot having a II-II-VI alloy core and a II-VI shell, or a CdZnSe/ZnSe core/shell quantum dot, where either of the core/shell quantum dot has a full width at half maximum between 14 and 22 nm and the core of either quantum dot has a full width at half maximum between 14 and 26 nm
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/1/22